Citation Nr: 0030676	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  94-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
September 1973; he died in July 1992 at age 48; at the time 
this appeal was perfected, the appellant was his surviving 
spouse, however, she remarried in 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) San Diego 
Regional Office (RO) January 1993 rating decision which 
denied service connection for the cause of the veteran's 
death.  In September 1997, the case was remanded to the RO 
for additional development of the evidence, including the 
scheduling of a Board hearing which was held in Washington, 
DC in October 2000.


REMAND

When this case was remanded by the Board in September 1997, 
the RO was requested to undertake certain development of the 
evidence, including identifying and associating with the file 
all evidence that may be pertinent to the appellant's claim, 
and seeking a medical opinion from a VA physician regarding a 
possible relationship between the cause of the veteran's 
death and his active service period.  Thorough and diligent 
efforts by the RO to associate with the file available 
evidence, with the appellant's full cooperation and 
assistance, are documented in the claims file.

In May 1999, the claims file was reviewed by a VA physician 
in an attempt to determine whether there was a causal 
relationship between the cause of the veteran's death and his 
active service period or any incident occurring therein.  At 
the time of the review of the file, the physician reached a 
conclusion that there was a relationship between the 
veteran's active service period, his hypertension, and the 
cause of his death in July 1992.  Nevertheless, the RO 
observed that a certain document referred to in the medical 
report as having been dated during the veteran's active 
service period was actually dated after service; accordingly, 
the RO sought a clarification of the May 1999 medical 
opinion.  An undated and unsigned hand-written addendum to VA 
medical opinion, appearing to have been prepared by the 
physician who prepared the May 1999 opinion, indicates that 
the aforementioned document was indeed dated post service 
and, based on the entirety of the evidence, it appeared that 
there was no relationship between the veteran's service, his 
hypertension, and the cause of his death.  The portions of 
the initial medical opinion which linked the veteran's death 
to his active service period were crossed out by hand and 
were replaced by hand-written notations reaching contrary 
conclusions.

At the October 2000 hearing before the undersigned, the 
appellant's representative requested that a formal (dated and 
signed) clarifying medical opinion be obtained for the 
record.  At that hearing, the appellant submitted for the 
file additional evidence which was not previously of record, 
waiving, in writing, initial consideration of this evidence 
by the RO pursuant to 38 C.F.R. § 20.1304(c) (2000).  Such 
evidence includes a photocopy of a June 1972 deposition of 
the veteran's first spouse (prepared in conjunction with the 
parties' divorce proceeding), indicating that the veteran was 
taking prescription medication which made him tired and 
sleepy "all the time" (lending support to her contention 
that the veteran was on some medication since the middle 
1960s).  As neither the veteran nor the Board may make 
medical determinations, Grottveit v. Brown, 5 Vet. App. 91 
(1993), the clinical significance of the aforementioned must 
be addressed by a VA physician on review of the file.

During the pendency of this appeal, new legislation was 
enacted, Veterans Claims Assistance Act of 2000 Pub. L. No. 
106-475, 114 Stat. 2096 (2000), eliminating the requirement 
of a well-grounded claim and altering the duty of VA to 
assist claimants in the development of facts pertinent to 
their claims.  Accordingly, the RO should review the 
appellant's claim applying the new law, as appropriate.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should forward the entire 
claims file to a VA physician (other 
than the physician who prepared the May 
1999 medical opinion and subsequent 
addendum) for clarifying opinion as to 
whether it is as likely as not that 
hypertension and/or any other chronic 
cardiovascular disease was present 
during the veteran's service or within 
one year thereafter, or whether any pre-
service hypertension or cardiovascular 
disease underwent an increase in 
disability (aggravation) during such 
service.  The physician should also 
opine whether there was a causal 
relationship between any in-service 
hypertensive disease, or other 
cardiovascular disorder, and the 
terminal myocardial infarct due to 
arteriosclerotic thrombosis of the 
coronary artery with history of high 
blood pressure and hypercholesterolemia.  
The entire claims file must be made 
available to the examiner for review in 
conjunction with the foregoing request 
for clarification.  Any opinion 
expressed must be accompanied by a 
complete rationale.  If any of the 
foregoing cannot be determined, the 
physician should so state for the 
record.

2.  The RO should carefully review the 
medical report to ensure compliance with 
this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the appellant 
and her representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

